﻿I come before this General Assembly for the third time to complete a story which I began to tell just one year ago.
I come before you today because in my country, as in many countries around the world, the promise of freedom is held sacred.
I come before you today because just two days ago the people of Suriname made their voices heard/ they express а desire for а new life and a new beginning. I come before you today to tell you that the people of Suriname have just written their own Constitution, I come before you today because the seeds of revolutionary change planted in 1980 are bearing fruit and nourishing the lives of the people of Suriname· The people of Suriname are on the eve of choosing their representatives through free and fair elections, on the basis of their Constitution.
Our history since 1980 has been one of turbulence  of endeavouring to chart a course consistent with the wants and needs of our people· We are a country with a past similar to that of many of you. Suriname was a colony/ ruled by a distant Government which viewed our people and our natural wealth as their rightful property. The very diverse cultures which comprise our society were exploited, and the tensions between them deliberately and maliciously cultivated to prevent the development of a unified nation. This delayed our independence and, when self-determination was realized, remnants of our past continued to hinder our growth.
In 1980 steps were taken finally to erase the stains of our colonial subservience. We could no longer sit idle while the fabric of Surinamese society was disintegrating and decaying. So some of us acted, not without provocation, and certainly not for purposes of personal grandeur. Our cause was the sanctity of Suriname, our goal was the betterment and prosperity of its people. At that time, in 1980, the military pledged to return control to a civilian government. We stated then that such a transition would take place when the social, economic, political and educational sectors of society had been reformed to accommodate a new Suriname, one which was capable of addressing the needs of all its citizens, rich and poor, Creole, Amerindian, European, Asian and African.
As I have stated before in this Assembly, the process of nation-building in a country with a colonial past and a multi-ethnic population is a sensitive and difficult task. However, today I will offer no excuses, nor will I speak of obstacles still impeding our progress. For today it is my honour to reaffirm our pledge of seven years ago and introduce to the world a free and democratic Republic of Suriname.
Two days ago, in the presence of international observers, our Constitution was approved. It is a document which was carved from the accumulated history, experiences and knowledge of our people. Several years ago a civil dialogue was begun which tapped the enormous resources of our community. It called upon representatives from a wide variety of political, social and economic interests. The energy we tapped from that body, and our thirst for a true democratic society, were transformed into a National Assembly, adding to the discussion formality and legitimacy. This was not merely a gesture of goodwill on the part of the Government; the creation of that body was an act necessitated by the maturation of Suriname’s body-politic; it was an act of love for the land which is Suriname and an act of faith in the hopes and abilities of its people.
The National Assembly set out to draft a document which would form the foundation for a free and open Suriname. The document, which has been ratified by the people, finds its strength and validity in the widest range of political participation in the country's history. It is a law from the people, for the people. And on 25 November, just weeks from today, general elections will be held and an era of civilian control will commence.
The army is ready and willing to accept the results of this process and is committed to defending and securing the national integrity and sovereignty of Suriname against intervention and interference.
These are historic times for the people of Suriname. But they have not been attained without sweat, sacrifice and, unfortunately, the loss of lives. The path to democracy has been laden with numerous and unforeseen obstacles. Through the course of our journey, we have encountered the vagaries of the international economy} we have dealt with the uncertainty of chatting a course which diverts from our colonial past; and most regrettably, we have faced the bullets of those who sought to undermine our efforts. It is this last hurdle which proves most distressing for the Surinamese people. For in combating these parasites, innocent men, women, and children have been struck down, caught in the crossfire of a conflict they detested but found themselves powerless to escape. 
This fighting has exacerbated the economic woes which were unforeseen and unjustly imposed upon our country. When the last vestiges of colonialism saw fit to hold economic stability hostage to the direction of internal policy, they condemned the people of Suriname to a future of uncertainty and hardship. In the wake of this callous action, violence erupted. The perpetrators did not act out of some lofty quest for prosperity, but out of an obsession for personal vengeance and as stooges of colonialism. The people of East Suriname saw no alternative but to flee the country for neighbouring French Guiana, seeking refuge from a war which was fracturing their existence. We should like these people to return to their homes. They are citizens of Suriname and should feel secure in their own country. We have called upon the International Committee of the Red Cross, in consultation with the Government of France, to assist in this process on a permanent basis. But, most importantly, we must demand that those Governments and parties supporting or encouraging the violence in our country immediately stop their actions. The lives being lost are not being lost for any cause at all - our people are dying in vain.
In the name of democracy, external Powers supported and encouraged a continuation of this senseless violence. Behind the barrel of a gun they pretended to bring democracy to Suriname. They have committed themselves to the disruption of the process which is currently under way, a process that is proving so successful and is cherished so much by the people of Suriname. How, then, can democracy be a goal of those who support terrorism in the Republic of Suriname? How, for that matter, can terrorism serve the people anywhere in the world?
At this point I take the opportunity of expressing the gratitude of the Surinamese people to those countries that have variously supported us in our plight; at the same time, we look forward to increasing understanding and support from other nations. I wish to pause here to congratulate you, Sir, on your election to preside over the forty-second session of the United Nations General Assembly. I am sure that under your guidance and leadership many of the crises facing the world will be dealt with in a rational prudent and effective manner.
I take this opportunity also to congratulate Mr. Choudhury of Bangladesh on the outstanding way in which he presided over the last session of the General Assembly. To our congratulations we want to add our best wishes for his future endeavours.
My friends, there is trouble all around us. Brother is fighting brother in the Middle East, Asia and Central America. Repression continues in its most barbaric forms in southern Africa. And it was inevitable that so far most representatives in the General Assembly should have dealt with these major international crises. And while the scope and nature of these crises would justify lengthy discussion, on this occasion it will suffice for us to refer to our contributions at previous sessions of the Assembly. 
The Government of Suriname commends the efforts of the Central American Presidents to bring about a regional peace treaty. We whole-heartedly endorse the efforts of the Security Council and of Secretary-General Perez de Cuellar to find a peaceful solution to the conflict in the Gulf·
Like the people of the rest of the world, the Surinamese people have welcomed the concrete steps taken by the super-Power s towards the lessening of the nuclear threat. But any form of international peace that is achieved can be sustained only if the resources thus released ate used to recreate the international economic order. The suffering part of mankind cannot find relief in the absence of a nuclear threat alone. Now, however, I must return to the question I posed just moments ago; what is democracy, and how can such a noble objective lead to the violence and death which pervade too many of our lands? Democracy can mean many different things to many different people. By strict definition, democracy represents the principles of social equality and respect for the individual. Those are simple-enough concepts. Yet they are so difficult to realize. Democracy is an abstract idea which is not easily grasped. It is a fragile state of being which must be nurtured, cultivated, taught. If stretched to its limits unnaturally, it deteriorates into chaos and lawlessness. But if it is not permitted to blossom and take on characteristics unique to its adherents, it lacks the strength and vitality to be fruitful. There is no monopoly of wisdom in this world; nor is there a monopoly of virtue- Each one of our nations strives to realize a degree of national freedom and dignity consistent with its concept of democracy. It is a system whereby opposing and divergent views may flourish or perish on the merit of their wisdom. To the great Powers of the world I repeat that. There is no monopoly on wisdom; nor is there a monopoly on virtue.
Further, I say the following to them. You possess tremendous attributes and have harnessed the most awesome and fearsome powers of earth. Yet too often you lack the simple capacity for understanding and empathy. You insist that your way is the right way and spurn those who seek to discover truth for themselves. I beseech you not to prejudge, but to permit the developing nations of the world the same opportunities as you had. So many of us in the Non-Aligned Movement want only to venture down a path of our own choosing. Yet too often first steps ate marred by the norms established by both sides of the rhetorical battle. If your concern for our future were based on a genuine concern for the welfare of our people, the intrusion might be more palatable.
There is so much we can teach you and, of course, we can learn from you. But for this transfer to take place, for this union to occur, there must be mutual trust and respect. This cannot be fostered in an atmosphere of fear and ideological self-righteousness.
You, the leading members of the international community, can guide the world to a more stable and lasting peace. Your wealth should not be used as a political tool to force compliance with your policies or adherence to your beliefs. If your positions are sound and well-founded, time will bear this out. Aid for development is the key with which to unlock the cultural/ historical and, of course, economic riches which so many of our countries possess, but which lie unexplored and unutilised. The misunderstanding which plagues so much of the international arena, the political aggression which manifests itself in violence, and the economic plight which threatens not only the smaller debtor nations but the entire world community are merely symptoms of unwillingness to compromise with peoples of different minds.
In this regard, I make the following appeal to representatives of the international media covering today's proceedings. Their words and perspectives reach millions and shape the opinions of the world's inhabitants. The burdens weighing upon a country and its people can be lessened if the lines of communication are kept open and are kept free of sensational journalism aimed at increasing circulation rather than airing both sides of a controversy. I urge them to realize and accept the awesome responsibility of their position and act in an honourable and just manner.
In Suriname we are embarking on a new phase of our life an important aspect of which is our endeavour really to become an organic part of the Latin American and Caribbean region, I extend my Government's heartfelt appreciation to those who have aided us throughout our struggle. Naturally, we will learn from our trials and tribulations, and in the phase that we have now entered we will, in dealing with both domestic and foreign issues, take chances which can lead to broader understanding and co-operation. Without respect, understanding and co-operation, the future of mankind is destined to be far more difficult than we imagine and we will achieve much less than each of our nations now envisages.
I came before the Assembly, Mr. President, mainly to set the record of my country straight - the record of our past, our present and cur future. We know that the expectations of happiness and prosperity of the people of Suriname are the same as those of all the peoples of our world, and that is no wonder, for they reflect the noble goals enshrined in the Charter of our Organization, the United Nations. We, like the rest of the world, are therefore justified in expecting all possible support from this Organization in achieving our goals. 
While it will take some time to solve all our major problems, we hope that our noble Organization, the United Nations, will before long be in a position to present to the world encouraging beginnings of solutions that are long overdue.
 
